     Case 8:18-cv-00871-DOC-JC Document 222 Filed 04/21/20 Page 1 of 4 Page ID #:2457




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10                                     SOUTHERN DIVISION
11

12

13
        SOFIA AVALOS et al., on behalf of                Case No. 8:18-cv-00871-DOC-JC
14
        themselves and all others similarly situated,
15
              Plaintiffs,
16

17
              v.                                         ORDER GRANTING PLAINTIFFS’
18                                                       UNOPPOSED MOTION FOR
19      PAPA JOHN’S INTERNATIONAL, INC.,                 APPROVAL OF FLSA SETTLEMENT
20
              Defendant.                                 [216]
21

22

23

24

25

26

27

28


                                                   -1-
     Case 8:18-cv-00871-DOC-JC Document 222 Filed 04/21/20 Page 2 of 4 Page ID #:2458




 1            Before the Court is the unopposed Motion for Approval of FLSA Settlement (“Motion”)
 2     (Dkt. 216), brought by Plaintiffs Sofia Avalos, Louis Breazil, Jared Carroll, Alvin English, and
 3     Max Coover (“Plaintiffs”). The Court finds this matter appropriate for resolution without oral
 4     argument. See Fed. R. Civ. P. 78; C.D. Cal. R. 7-15. Having reviewed the unopposed Motion,
 5     the Court now GRANTS approval.
 6     I.     Background
 7            Plaintiffs, on behalf of themselves and others similarly situated, allege that Defendant
 8     Papa John’s International, Inc. (“Defendant”) violated the federal and state labor laws by
 9     requiring employees to complete mandatory training without compensation. There are
10     approximately 120,000 putative settlement members who were employed at Defendant’s
11     corporate-owned stores (the “Participating Plaintiffs”). Defendant denies any wrongdoing and
12     has litigated extensively against Plaintiffs’ claims.
13            On July 31, 2019—more than a year after the case was filed—the parties informed the
14     Court that they had scheduled a mediation. In advance of mediation, Defendant produced
15     millions of pay-related records, and Plaintiffs hired an expert to process the data. The parties
16     then engaged in two mediation sessions on October 14, 2019 and December 18, 2019,
17     respectively. While neither mediation produced an agreement, the parties continued to negotiate
18     and reached the FLSA Settlement now before the Court.
19     II.    Settlement Terms
20            Under the FLSA Settlement, Defendant will establish a fund of $3,400,000.00, to be
21     allocated as follows:
22            Certain individuals—who filed a consent to join the litigation, but were employed by
23     Papa John’s Franchise locations (as opposed to Defendant’s corporate-owned locations)—will
24     receive $50.00 gift cards.
25            Plaintiffs’ counsel will receive attorneys’ fees in the amount of $1,020,000.00, or thirty
26     percent of the total settlement fund. Up to $80,000.00 will be used to pay for the costs of
27     litigation.
28


                                                        -2-
     Case 8:18-cv-00871-DOC-JC Document 222 Filed 04/21/20 Page 3 of 4 Page ID #:2459




 1            Up to $185,000.00 will be used to pay for the costs of settlement administration. The
 2     parties will select a third-party Settlement Administrator by mutual agreement after three
 3     competitive bids.
 4            A service award of $5000 will be paid to Sarah Ponder, the Collective Action
 5     Representative.
 6            The remaining amount of $2,105,400 will be distributed among the Participating
 7     Plaintiffs who properly submit a claim form. If any settlement checks remain uncashed for 180
 8     days, the value of such checks will remain the property of Defendant.
 9     III.   Notice Plan
10            In order to give notice of the FLSA Settlement, the Settlement Administrator will send
11     via mail a short and plain statement (the “Settlement Notice”) explaining the claims in this
12     lawsuit, the terms of the FLSA Settlement, the payments to which the Participating Plaintiffs are
13     entitled, how the payments will be calculated, the procedure for receiving a settlement payment,
14     the risks of further litigation, and contact information for the Settlement Administrator and
15     Plaintiffs’ counsel in case the recipient has questions about the FLSA Settlement.
16            The Settlement Notice will be mailed to each Participating Plaintiff’s last known address.
17     If any Settlement Notice is returned as undeliverable, the Settlement Administrator will make
18     one skip-trace search to attempt to ascertain the recipient’s correct and current address.
19            Upon receipt of the Settlement Notice, Participating Plaintiffs shall have sixty days to
20     submit a claim form to the Settlement Administrator. After the Settlement Administrator
21     receives the funds from Defendant for individual settlement payments, the Settlement
22     Administrator shall disburse payments to claimants within fourteen days.
23     IV.    Discussion
24            The Court finds that the parties have a number of bona-fide legal and factual disputes in
25     this lawsuit, and that the FLSA Settlement is fair and reasonable, was reached via arms-length
26     negotiations without fraud or collusion, and provides meaningful compensation to the
27     Participating Plaintiffs. The Court also finds that the award of attorney’s fees is reasonable in
28     light of the scope and complexity of this case, and the risk to Plaintiffs’ counsel in agreeing to

                                                        -3-
     Case 8:18-cv-00871-DOC-JC Document 222 Filed 04/21/20 Page 4 of 4 Page ID #:2460




 1     take the case on a contingency basis. The Court similarly approves of the service award to the
 2     Collective Action Representative (who is soon to be a named Plaintiff in the case), in
 3     recognition of her investigative work, attendance of meetings, and assumptions of risk in acting
 4     as a representative.
 5             Finally, the Court finds that the parties’ proposed Timeline for Claims Administration
 6     Process (Dkt. 221) will allow the FLSA Settlement to be administered in a reasonable amount of
 7     time.
 8     V.      Disposition
 9             For the reasons set forth above, the Court GRANTS Plaintiffs’ Motion for Approval of
10     FLSA Settlement and ADOPTS the parties’ proposed schedule for settlement administration.
11     The Court commends counsel on both sides of this action for their diligent efforts in reaching
12     this settlement.
13

14             DATED:         April 21, 2020
15
                                                                   DAVID O. CARTER
16
                                                             UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                       -4-
